20-2280-cr (L)
U.S. v. Donato

                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 27th day of May, two thousand twenty-one.

PRESENT:          JOHN M. WALKER, JR.,
                  JOSÉ A. CABRANES,
                  RICHARD C. WESLEY,
                               Circuit Judges.


UNITED STATES OF AMERICA,

                         Appellee,                              20-2280-cr, 20-2307-cr

                         v.

ANTHONY DONATO, AKA Little Anthony,

                         Defendant-Appellant,

VINCENT JOHN BASCIANO, AKA Vinny Gorgeous,
Vinny from the Bronx, DOMINIC CICALE, ANTHONY
AIELLO, AKA Ace, THOMAS J. LEE, AKA Tommy
Lee, VINCENZO MASO, AKA Vinny, FRANK
ESPOSITO, AKA Fat Frank, EUGENE GALLO, AKA
Gene, MICHAEL MANCUSO, AKA Michael the Nose,
ANTHONY INDELICATO, AKA Bruno,

                         Defendants. *


    *
        The Clerk of Court is directed to modify the caption of this case as shown above.

                                                    1
FOR DEFENDANT-APPELLANT:                                  COLLEEN P. CASSIDY, Federal Defenders
                                                          of New York, Inc., New York, NY.

FOR APPELLEE:                                             ANDREY SPEKTOR, Saritha Komatireddy
                                                          (on the brief), Assistant United States
                                                          Attorneys, for Mark J. Lesko, Acting
                                                          United States Attorney for the Eastern
                                                          District of New York, New York, NY.

      Appeal from a July 6, 2020 order of the United States District Court for the Eastern District
of New York (Nicholas G. Garaufis, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the July 6, 2020 order of the District Court is AFFIRMED.

         Plaintiff-Appellant Anthony Donato, a prisoner currently serving a sentence of 300 months
for illegal gambling, racketeering conspiracy, and conspiracy to commit murder in aid of racketeering
at the Federal Correctional Institution, Danbury, appeals the District Court’s denial of his motion
for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

        The District Court denied Donato’s motion on the grounds that Donato failed to carry his
burden to show that his vulnerability to COVID-19 constituted an “extraordinary and compelling
reason” for sentence reduction as required by 18 U.S.C. § 3582(c)(1)(A) and that, even if Donato
had carried his burden, sentence reduction was inappropriate based on the sentencing factors set
forth in 18 U.S.C. § 3553(a) (“Section 3553”). 1 Based our review of the record, we conclude that the
District Court did not abuse its discretion in determining that the Section 3553 factors weighed
against sentence reduction and we therefore need not consider whether the District Court applied
the correct standard for extraordinary and compelling reasons under 18 U.S.C. § 3582(c)(1)(A). We
therefore affirm the July 6, 2020 order of the District Court.




   1
    United States v. Donato, No. 03-CR-929-9 (NGG), 2020 WL 3642854, at *2 (E.D.N.Y. July 6,
2020).

                                                  2
                                       CONCLUSION

       We have considered all Donato’s arguments on appeal and find them to be without merit.
For the foregoing reasons, we AFFIRM the July 6, 2020 order of the District Court.

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               3